SOLOMON, Senior District Judge,
concurring:
I concur in the result, but I would delete the section “Good Faith of Defendants.” I doubt whether the statement in the majority opinion “that fee awards are not subject to reduction for defendants’ good faith efforts undertaken after suit” will bring about the hoped for benefits. It probably will have the contrary effect, and it may confuse both lawyers and trial judges.
Good faith efforts of lawyers to rectify a bad situation, undertaken even after an action has been filed, do not create problems for the litigants or trial judges, and they do not prolong litigation or multiply costs. It is the uncooperative and recalcitrant lawyers who cause most of the difficulties.
I do not believe we should say anything to discourage good faith efforts on the part of officials to improve conditions which the plaintiffs seek to remedy. Public officials, both before and after actions are filed, should be encouraged to improve conditions, even those which are not illegal but which may later result in conditions which the court seeks to remedy. There is nothing improper for officials to take any of these steps even after an action has been filed in order to reduce attorney fees.
There is a difference between conduct which is patently illegal and conduct which is marginally improper; public officials should not be penalized for attempting to correct both types of conduct.
*1423Too many cases are being prolonged even when the goals sought have been substantially reached solely for claimants’ lawyers to increase their fees.
I would delete the section “Good Faith of Defendants.” I would also modify other parts of the opinion which appear to characterize as illegal the conditions which public officials sought to improve solely because they took steps to improve those conditions.